NOTICE OF ALLOWABILITY
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  Because the instant application was filed on or after September 16, 2012, the statutory provisions of the America Invents Act (“AIA ”) will govern this proceeding.
The instant application is a reissue of US Pat 8,797,973, issued 8/5/2014 from US Pat App Ser No 12/864,389, filed 12/31/2008 from PCT/KR2008/007134. This Action is responsive to: the reissue filing of 8/4/2016, and the Amendment filed 10/20/2021.
Claims 1-9 were initially pending in this application.  A preliminary amendment was filed concurrently with the application on 8/4/2016.  By way of earlier amendments, claim 7 was amended and claims 10-23 were added.  By way of further amendments, claims 4-6 and 10-23 are canceled and claims 24-32 are added. Therefore, claims 1-3, 7-9, and 24-32 are currently pending in the application.  Claims 1-3, 7-9, and 24-32 are allowed below.


Reissue
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 8,797,973 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).  



Allowable Subject Matter
Claims 1-3, 7-9, and 24-32 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Claims 1 and 24 teach towards a communication method comprising receiving, at a base station, Random Access preambles from a plurality of terminals, and generating and transmitting, at the base station, an RA response message, wherein the RA response message includes 1) common information for the plurality of terminals comprising overload condition information, 2) a plurality of RA preamble indicators, and 3) a plurality of RA responses, wherein the common information comprising the overload condition information in the RA response message is distinct from the plurality of RA preamble indicators and the plurality of RA responses, and the RA response message further includes an information discrimination field indicating that the overload condition information is included, and further wherein the overload condition information comprises a back off time information for the plurality of the terminals.
References of record disclose similar systems, including RA responses including preambles and common information (see US Pat PGPUB 20109/0196239), but fail to disclose the response message comprising a common information block comprising overload information which further comprises a back-off time as well as an information discrimination field indicating the overload condition is included.
Claims 2 and 3 as well as 25 and 26 are allowable based on a dependence on claims 1 and 24, respectively.

References of record disclose similar systems, including RA responses including preambles and common information (see US Pat PGPUB 20109/0196239), but fail to disclose the response message comprising a common information block comprising overload information which further comprises a back-off time as well as an information discrimination field indicating the overload condition is included.
Claims 8 and 9, 28 and 29, and 31 and 32 are allowable based on a dependence on claims 7, 24, 27, and 30, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles Craver whose telephone number is (571)272-7849.  The examiner can normally be reached on Monday - Friday 8:30-5:30 PT PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Fuelling can be reached on 571-270-1367.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed,
/CHARLES R CRAVER/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        
Conferees:

/NICK CORSARO/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        /M.F/Supervisory Patent Examiner, Art Unit 3992